DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 6/28/2019. 
• Claims 1-13 are currently pending. 

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 6/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Masui et al (JP-2006046686) in view of Burvall et al (US 20100185434).
Regarding claim 1, Masui discloses a management device (remote control device, par. 6) connected to an apparatus and configured to manage the apparatus, the management device 
Masui fails to teach and/or suggest external translation device to translate messages based upon mobile’s environment/location.
Burvall teaches a well-known example of language translation based upon mobile terminal’s environment/location (figs. 3, 4, pars. 42-53).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made by modifying system of Masui to include translation methods as taught by Burvall that allows users/operators to receive translations based upon their location that enables users/operators to set the air-conditioner (as taught by Masui) accordingly. 
Therefore, it would have been obvious to combine Masui with Burvall to obtain the invention as specified in claim 1.

Regarding claim 2, Masui further discloses the management device of claim 1, wherein the multi-language display processing unit is configured to transmit the standard language data to the translation device through the mobile terminal (remote control device, par. 45). 

Regarding claim 3, Masui further discloses the management device of claim 1, further comprising a language environment data acquisition unit is configured to acquire language environment data representing the language environment (select the language that is appropriate to the installed location, pars. 10-12) of the mobile terminal from the mobile terminal, wherein the multi-language display processing unit is configured to transmit the standard language data together with the language environment data acquired by the language environment data acquisition unit to the translation device. 

Regarding claim 4, Masui further discloses the management device of claim 3, wherein the translated data reception unit is configured to store the acquired translated data in the memory, and 

Regarding claim 5, Masui further discloses the management device of claim 1, wherein the multi-language display processing unit has a function of causing a change request button corresponding to the change request to be displayed on a screen of the display unit, and the input unit is configured to receive an operation designating the change request button (par. 23) as the change request. 

Regarding claim 6, Masui further discloses the management device of claim 5, wherein when the input unit receives the operation designating the change request button, the multi-language display processing unit is configured to cause the display unit to display a language confirmation screen (language selection screen, par. 19) including notification text created in the language corresponding to the language environment of the mobile terminal and a confirmation button prompting for confirmation of whether or not the changed language is suitable. 

Regarding claim 7, Masui further discloses the management device of claim 5, wherein the multi-language display processing unit has a function of causing the display unit to display a language change instruction screen (par. 19) including a language change button for receiving an instruction to change the language, and when the input unit receives an operation designating the language change button, the multi-language display processing unit is configured to cause the display unit to display a change confirmation screen including the change request button. 

Regarding claim 8, Masui further discloses the management device of claim 7, wherein the multi-language display processing unit has a function of causing a transition button for causing a screen of the display unit to transition to the language change instruction screen (par. 19) to be displayed, and when the input unit receives an operation designating the transition button, the multi-language display processing unit is configured to cause the screen of the display unit to transition to the language change instruction screen. 

Regarding claim 9, Masui further discloses the management device of claim 7, wherein the multi-language display processing unit is configured to cause confirmation text prompting (fig. 4) for confirmation of whether or not to match a language setting of the display unit to a language setting of the mobile terminal to be displayed on the change confirmation screen. 

Regarding claim 10, Masui further discloses the management device of claim 1, wherein the display unit and the input unit are attached to each other to form a touch panel (par. 10). 

Regarding claim 11, Masui further discloses an air-conditioning system, comprising: the management device of claim 1; and an air-conditioning apparatus (air-condition apparatus 30, fig. 14) connected to the management device and configured to air-condition an air-conditioned space. 

Regarding claim 12, Masui further discloses the air-conditioning system of claim 11, wherein the management device is a central monitoring device configured to monitor the air-conditioning apparatus and to manage the air-conditioning apparatus overall (par. 8). 

Regarding claim 13, Masui further discloses the air-conditioning system of claim 11, wherein the management device is a remote controller provided with a function of remotely operating the air-conditioning apparatus (air-condition apparatus 30, fig. 14). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439.  The examiner can normally be reached on M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THIERRY L PHAM/Primary Examiner, Art Unit 2674